PROVOSTY, J.
The Shreveport Railway Company is a private corporation which for many years has been operating an electric street railway over the streets of the city of Shreveport by virtue of a franchise granted to it to that effect by the city authorities. The ordinance granting said franchise fixed at not more than 5 cents the fare which might be charged per passenger per trip, and said ordinance, by its acceptance by the company, became a contract between the company and the -city. In 1920 the city authorities, on representation made to them by the company that, owing to the increased cost of labor and materials, proper service could not be given to the public, and still less anything earned for the owners of the railway, unless the fare to be charged was increased from 5 to 7 cents, proceeded to *427hold' an election, as required by law, submitting to tbe electors of the city for approval a proposition to allow an increase of fare to 6 cents, to be effective until December 31, 1923. The result of the election having been favorable, the city council adopted an ordinance allowing the increase; and thereupon plaintiff brought the present suit enjoining on various grounds the putting of the ordinance into operation.
An exception of no cause of action, founded upon the absence of right on the part of plaintiff to interfere in the matter, was referred by the trial court to the merits, and* was eventually overruled. It should have been sustained, and the suit dismissed.
Plaintiff’s connection with the matter is alleged in his original petition as follows:
“That he is a resident citizen, taxpayer, property owner and legally qualified of the city of Shreveport.”
We assume that in plaintiff’s petition the word “elector” came after the word “qualified,” and that this word was inadvertently left out in transcribing the petition into the transcript.
In a supplemental petition he sets forth that he has a pecuniary interest in the matter arising from the fact that he owns in distant parts of the city improved lots which he leases to tenants too poor to own automobiles, and therefore dependent upon the street cars for transportation; and that the value of said property is almost entirely dependent upon its accessibility and the cost of going to and coming from same, so that this increase in car fare will injure him to the extent of several hundred dollars by reason of the value of his property being decreased, and that he was already owner of said property at the time of the adoption of said ordinance.
The Code of Practice, art. 15, provides that:
“An action can only be brought by one having a real and actual interest, which he pursues.”
This, of course, means a pecuniary, not a mere sentimental, interest.
As a citizen or inhabitant of the city, plaintiff could have a pecuniary interest only if the fixing of the car fare at 5 cents in the contract theretofore existing between the city and the company had been a stipulation in his favor (in other words, a stipulation pour autrui), so that by accepting such stipulation he could make himself a party to the contract. But the point that the stipulations in the contracts of a municipality advantageous to the citizens of the municipality do not constitute stipulations pour autrui has heretofore been authoritatively decided. Allen Mfg. Co. v. Shreveport Waterworks Co., 113 La. 1091, 37 South. 980, 68 L. R. A. 650, 104 Am. St. Rep. 525, 2 Ann. Cas. 471 ; Black v. N. O. Ry. Co., 145 La. 180, 82 South. 81. This last case, by the way, was a car fare case, in which a citizen taxpayer, who was complaining, as in this case, of an increase in the car fare, was denied a right of action.
As a taxpayer plaintiff could have no pecuniary interest; for by no possibility could his burden of taxation be increased by the operation of said ordinance.
As an elector it is not seen how he could possibly have a pecuniary interest.
As a property owner it may be he has a pecuniary interest, but evidently not in the large amount alleged, and most probably in no amount at all. But, allowing him the full benefit of his allegations in that regard, the loss which he thus says he suffers is not one which invests him with the right to interfere in the affairs of the city in the manner attempted in this suit. He has no proprietary-interest in the street car system, and was not privy to the contract by which it was established, and hence has no proprietary right whatever in the premises. If a con*429tract by which a row of palaces was projected to be built opposite his property, by which his property would be enhanced immensely in value, were changed by the parties to the contract so as not to build at all, or to erect constructions of a kind to reduce the value of his property, this loss would not invest him with the right to enjoin the parties to said contract from abandoning the idea of building the palaces, or to enjoin them from erecting structures of a kind to reduce the value of his property; and the situation would be the same if the proposition were to demolish an existing row of palaces upon the proximity to which the value of his property very largely depended.
Plaintiff not being a party to the franchise contract between the city and the company, the change made in that contract is the city’s business, and not his own. It is not a matter which he can call upon the courts to control in his behalf. That phase of the matter is well illustrated by the case of Oliff v. City of Shreveport, 52 La. Ann. 1203, 27 South. 688, where certain citizens with á pecuniary interest exceeding $2,000 sought to control the city through the courts in the matter of a toll bridge, and the court said:
“Individual citizens have no vested rights in this matter, nor control over it”
- — citing Barber Asphalt Paving Co. v. N. O., 49 La. Ann. 1608, 22 South. 955, where the court said of a modification injurious to the complainants which the city was making in one of her contracts:
“The city, both in making the original contract and in modifying it, was acting in the exercise of its general administrative powers, and not in any wise on behalf of any special class of citizens or property owners.”
Private citizens have no mandate from the Constitution or the Legislature for exercising thé functions of mentor or censor in the affairs of the municipality, and derive no such mandate from their citizenship or their quality of elector, and no privity in the contracts of the city confers it upon them; hence, until their property rights are invaded, they are helpless to exercise any influence over the actions of the municipal authorities, save only through their ballots at election times. Until, therefore, a citizen can show that the effect of some supposedly unauthorized action on the part of the municipality will be to increase his burden of taxation, he is without standing for interfering in whatever business the municipality may have with other parties than himself.
And in the matter of the granting of franchises by the city he is without, authority to interfere unless thereby his burden of taxation is to be made more onerous. This discretion in such matters is vested by law in the city authorities, not in him.
The judgment appealed from is therefore set aside, and plaintiff’s suit is dismissed, with costs in both courts.